ACCEPTED
                                                                                      03-15-00270-CV
                                                                                              7023529
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 9/21/2015 4:48:35 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00270-CV

SUZANNA ECKCHUM A/K/A                    §        IN THE THIRD FILED IN
                                                          3rd COURT OF APPEALS
SUSAN ECKHERT                                                 AUSTIN, TEXAS
                                         §                9/21/2015 4:48:35 PM
v.                                                DISTRICT COURT
                                                            JEFFREY OFD. KYLE
                                         §                        Clerk
THE STATE OF TEXAS FOR THE
PROTECTION OF HAL KETCHUM §                       APPEALS OF TEXAS

     STATE’S UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE
                             BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 44 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

       On December 16, 2014, the Comal County Criminal District Attorney’s

Office filed an application for a protective order on behalf of Applicant Hal

Ketchum. The trial court signed a Stalking Protective Order on January 22, 2015.

The trial court thereafter signed an Amended Stalking Protective Order on April 7,

2015. Appellant’s brief was originally due on July 16, 2015. After a 40-day

extension was granted, Appellant’s brief was filed on August 24, 2015. Appellee’s

brief is currently due on September 23, 2015.




                                        1
                                          II.

      Nicholas Robison is working on the State’s brief in this case. He is currently

working on a protective order in C2015-1283B and he has had several protective

order hearings within the past month and. He has two protective order hearings

next week in county and district court. Mr. Robinson also routinely handles matters

in the four Justice of the Peace Courts in Comal County. Additionally, Mr.

Robinson has been drafting civil documents for the office related to new truancy

laws. Mr. Robinson is leaving town today – for the remainder of this week – to join

the office in attending an annual conference in Corpus Christi to meet his CLE

requirements. Furthermore, upon his return, Mr. Robinson will be out of the

country while on vacation for two weeks in October. He has not yet been able to

complete the State’s response in the instant cause. In light of the foregoing, the

State respectfully requests an extension of 44 days to file its brief. This is the first

extension sought by the Appellee, and it is unopposed by Appellant.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 44 days, until November 6, 2015, so that

Appellee’s brief will fully, adequately and accurately present its case to the

Honorable Court of Appeals. This extension is not requested for purposes of delay

but so that justice may be done.


                                           2
                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley, SBN: 24088254
                                      palmid@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300
                                      Fax: (830) 608-2008



                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for Appellant, the State of

Texas, hereby certify that a true and correct copy of the above and foregoing

State’s Unopposed First Motion to Extend Time to File Brief was sent to Appellant

SUZANNA ECKCHUM’s attorney of record in this matter:

      Ms. Mysha Lubke
      98 San Jacinto Blvd., Suite 1500
      Austin, TX 78701
      mysha.lubke@bakerbotts.com
      Attorney for Appellant on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov

on this the 21st day of September, 2015.

                                               /s/ Joshua D. Presley
                                               Joshua D. Presley




                                           3
                     CERTIFICATE OF CONFERENCE

      I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Ms. Mysha Lubke, Attorney for Appellant SUZANNA ECKCHUM, was

not opposed to the instant motion.

                                             /s/ Joshua D. Presley
                                             Joshua D. Presley




                                         4